Citation Nr: 0127358	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  96-18 653	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a right tibiofibular fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 1998 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran failed to appear for a scheduled VA 
orthopedic examination.  He has not indicated a willingness 
to report for another VA examination.


CONCLUSION OF LAW

The claim for a compensable rating for residuals of a right 
tibiofibular fracture is denied for failure to report for a 
scheduled VA examination.  38 C.F.R. §§ 3.326, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, he has been sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, the October 1998 Board 
remand indicated that a specialized orthopedic examination 
was required to adequately assess the severity of his 
disability.  In April 1999 correspondence, the RO informed 
the veteran that he would be scheduled for a VA medical 
examination shortly.  A VA examination was scheduled for him 
in May 1999, but evidence of record reveals that he failed to 
report to the examination and did not respond to a subsequent 
letter from his representative requesting he indicate whether 
he was willing to report to another VA examination.  
Moreover, the veteran was requested to send or identify 
pertinent treatment records in letters dated in November 
1998, December 1999 and February 2001.  Again, he did not 
respond.  The RO also secured VA treatment records on several 
occasions and most recently in February 2001.  The veteran 
was further advised of the laws and regulations applicable to 
his claim, as well as the evidence necessary to substantiate 
his claim, in the Supplemental Statement of the Case issued 
in August 2001.  The Board finds that the veteran has been 
fully informed of what additional evidence and information is 
required with regard to his claim.  Since the veteran has not 
indicated that there is any further relevant evidence 
available, there is no reasonable possibility that any 
further assistance would aid him in substantiating his 
claims.  (See Dela Cruz v. Principi, No. 99-158 (U.S. Vet. 
App. Aug. 21, 2001)).

Factual Background

In July 1986 the veteran was granted service connection for 
residuals of a right tibiofibular fracture.  A noncompensable 
evaluation was assigned at that time.

In February 1994 the veteran requested that he be granted an 
increased evaluation for residuals of his right leg fracture.  

VA medical treatment records, dating from December 1993 to 
October 1998, show complaints and treatment primarily 
regarding his low back disability which is not service-
connected.  There are periodic complaints of right lower 
extremity pain and numbness. 

The Board remanded this issue in October 1998 because the 
veteran had not been afforded a VA orthopedic examination to 
assess the severity of his right leg disability in accordance 
with the provisions of pertinent regulations and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In April 1999, the RO sent 
the veteran a letter advising him that a VA examination was 
being ordered to determine the current level of disability of 
his service-connected right leg disability and further 
advised him that failure to report to the examination could 
cause his claim to be denied.  

The evidence of record shows that the veteran did not report 
to the VA examination scheduled in May 1999.  In September 
1999, his representative wrote the veteran and noted that his 
claim was disallowed because of his failure to report for his 
VA examination.  The representative requested that the 
veteran return an attached VA Form 21-4138, if he was willing 
and able to report.  The veteran did not respond.  In 
December 1999, the RO notified the veteran that his claim had 
been denied because he had failed to report to the 
examination, but also requested he submit any pertinent 
medical evidence he might have or to call the RO for 
assistance if he were having any difficulty obtaining any 
records.  Again, he did not respond.

VA outpatient treatment records obtained in February 2001, 
include an October 1998 notation that the clinic was unable 
to contact the veteran and that he may have moved out of 
state, as he had planned.

Analysis

Generally, when entitlement to a benefit cannot be 
established without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, 
action specified by regulation is required. 38 C.F.R. § 
3.655(a).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  Id.  Specifically, 
when an examination is scheduled in conjunction with an 
increased rating claim, and the claimant fails to report, the 
claim shall be denied. 38 C.F.R. § 3.655(b).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158 (2001).

It was suggested in an October 1998 VA outpatient treatment 
record, obtained by the RO in February 2001, that the veteran 
may have moved out of state as he had planned.  There is no 
indication that he did move, and he has not notified VA of a 
change in his address.  The evidence of record indicates that 
the veteran failed to report for the scheduled May 1999 VA 
orthopedic examination.  There is no evidence in the record 
to suggest that he had good cause to fail to report to the 
scheduled examination.  38 C.F.R. § 3.655(a).  A copy of the 
April 1999 RO letter in the claims folder shows the veteran's 
last known address of record and clearly advises him that 
failure to report to the examination would adversely affect 
his appeal.  There is no indication that he did not receive 
notice of the examination or any other correspondence sent to 
him by the RO.  Moreover, his representative wrote him and 
requested that he respond as to whether he was willing and 
able to report to a VA orthopedic examination.  Again, he did 
not respond, and to date, has not indicated any present 
willingness to report for any such examination.  Because of 
his failure to respond to VA within one year of the requests 
for information, it can be said that he has abandoned his 
claim.  38 C.F.R. § 3.158.  In the alternative, pursuant to 
38 C.F.R. § 3.655(b), failure to report for a scheduled VA 
examination requires denial of the claim.  VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c).  


ORDER

A compensable evaluation for residuals of a right 
tibiofibular fracture is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

